DETAILED ACTION
Claims 1-5 are currently pending and have been examined in this application. This communication is the first action on the merits.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:    

Claim 1: Amend to improve claim form and clarify antecedent basis.
A platoon travel system 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control device” in Claim 1 and repeated in dependent claims.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Therefore, “control device” is understood to mean “a CPU and a storage device that stores a program” (per Specification Para 0020) or other equivalent service/server.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimaki (JP2000311300) in view of Slawinski (US20150343644) further in view of Bang (US20210110720).

Claim 1:
Bang explicitly teaches:
A platoon travel system that allows a plurality of moving objects to perform a platoon travel, the platoon travel system comprising:
(Fujimaki) – “a leading vehicle (the leading vehicle may be a leading vehicle and a trailing vehicle, for example, the trailing vehicle 2a corresponds to the embodiment). A remote control device for an automatic follow-up traveling system in which a follower vehicle (for example, a follower vehicle 2 and a leading vehicle 1 in the embodiment) is automatically follow-up controlled so as to form a formation, and is provided between the lead vehicle and the follower vehicle.” (Para 0008)

a plurality of moving objects [capable of performing a pivot turn]; and
(Fujimaki) – “a leading vehicle (the leading vehicle may be a leading vehicle and a trailing vehicle, for example, the trailing vehicle 2a corresponds to the embodiment). A remote control device for an automatic follow-up traveling system in which a follower vehicle (for example, a follower vehicle 2 and a leading vehicle 1 in the embodiment) is automatically follow-up controlled so as to form a formation, and is provided between the lead vehicle and the follower vehicle.” (Para 0008)
Examiner Note: Bracketed text not explicitly covered in primary reference, but is taught by non-primary reference later in the rejection.

a control device that controls travels of the plurality of moving objects, 
(Fujimaki) – “a leading vehicle (the leading vehicle may be a leading vehicle and a trailing vehicle, for example, the trailing vehicle 2a corresponds to the embodiment). A remote control device for an automatic follow-up traveling system in which a follower vehicle (for example, a follower vehicle 2 and a leading vehicle 1 in the embodiment) is automatically follow-up controlled so as to form a formation, and is provided between the lead vehicle and the follower vehicle.” (Para 0008)
“the control ECU 10 stores a platoon leading program 21, a platoon follow-up program, 22, an automatic driving program 23, a remote driving program 24, a remote control program 25, a system control program 26, and a communication program 27 as appropriate by a storage means.” (Para 0017)
“The automatic driving program 23 is written with control contents for automatically driving from the current position to a predetermined position behind the preceding vehicle when the vehicle forms a row with the preceding vehicle immediately before it. That is, specifically, a relative position relationship between the vehicle position and the front vehicle is detected by a measuring device such as a radar 29 described later, and a route map from the vehicle position to a predetermined position behind the front vehicle is created.” (Para 0020)

wherein when stopping a platoon of the plurality of moving objects, the control device stops each of the moving objects [in a state where each of the plurality of moving objects has a predetermined inter-moving-object distance from an adjacent moving object among the plurality of moving objects, the predetermined inter-moving-object distance being a distance allowing the moving object to perform a pivot turn of 180 degrees.]
(Fujimaki) – “The present invention has been made in view of the above circumstances, and it is an object of the present invention, for example, to eliminate the need for a driver to switch from a leading vehicle to a trailing vehicle when a formation shifts from forward traveling to backward traveling.” (Para 0006)
“a leading vehicle (the leading vehicle may be a leading vehicle and a trailing vehicle, for example, the trailing vehicle 2a corresponds to the embodiment). A remote control device for an automatic follow-up traveling system in which a follower vehicle (for example, a follower vehicle 2 and a leading vehicle 1 in the embodiment) is automatically follow-up controlled so as to form a formation, and is provided between the lead vehicle and the follower vehicle.” (Para 0008)
Examiner Note: Bracketed text not explicitly covered in primary reference, but is taught by non-primary reference later in the rejection. Shifting from forward to backward travelling includes stopping.

Fujimaki does not explicitly teach:
capable of performing a pivot turn… in a state where each of the plurality of moving objects has a predetermined inter-moving-object distance from an adjacent moving object among the plurality of moving objects, the predetermined inter-moving-object distance being a distance allowing the moving object to perform a pivot turn of 180 degrees.

Slawinski, in the same field of endeavor, teaches:
capable of performing a pivot turn
(Slawinski) – “Then, the vehicle is directed to execute a pivot turn, left, until the current hazard is no longer detected.” (Para 0109)
“The control system may include an autonomous mode with a guidance program” (Para 0050)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the platoon travel system of Fujimaki with the vehicle capable of a pivot turn of Slawinski. One of ordinary skill in the art would have been motivated to make these modifications for the purpose of “traversing irregular terrain” in “a remote location” (Slawinski Abstract) 

Bang, in the same field of endeavor, teaches:
in a state where each of the plurality of moving objects has a predetermined inter-moving-object distance from an adjacent moving object among the plurality of moving objects, the predetermined inter-moving-object distance being a distance allowing the moving object to perform a pivot turn of 180 degrees.
(Bang) – “A leading vehicle (LV) and a following vehicle (FV), which are included in a platooning group, may perform platooning on the road. The LV and the FV may travel while maintaining a specified distance. While the LV and the FV are traveling, they may adjust the distance between the LV and the FV.” (Para 0042)
Examiner Note: the specified distance between the LV and FV can be adjusted while travelling as needed. This includes allowing space for maneuvering.

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the platoon travel system of Fujimaki with the vehicle capable of a pivot turn of Bang. One of ordinary skill in the art would have been motivated to make these modifications in order to “control one or more following vehicles, which follow the leading vehicle… [and] maintain the interval between the plurality of vehicles included in the platooning line.” (Bang Para 0003)

Claim 2:
Fujimaki in combination with the references relied upon in claim 1 teach those respective limitations. Fujimaki further teaches:
wherein in a case where a stop place is a place where a U-turn of any one of the plurality of moving objects is not able to be performed, when stopping the platoon of the plurality of moving objects at the stop place, the control device stops each of the moving objects [in a state where each of the plurality of moving objects has the predetermined inter-moving-object distance.]
(Fujimaki) – “The present invention has been made in view of the above circumstances, and it is an object of the present invention, for example, to eliminate the need for a driver to switch from a leading vehicle to a trailing vehicle when a formation shifts from forward traveling to backward traveling.” (Para 0007)
“a leading vehicle (the leading vehicle may be a leading vehicle and a trailing vehicle, for example, the trailing vehicle 2a corresponds to the embodiment). A remote control device for an automatic follow-up traveling system in which a follower vehicle (for example, a follower vehicle 2 and a leading vehicle 1 in the embodiment) is automatically follow-up controlled so as to form a formation, and is provided between the lead vehicle and the follower vehicle.” (Para 0008)
Examiner Note: Bracketed text not explicitly covered in primary reference, but is taught by non-primary reference later in the rejection. A driver would not need to switch vehicles to reverse if a U-turn was available. Therefore, the invention of Fujimaki is made in view of a situation in which a U-turn is not possible.

Fujimaki does not explicitly teach:
in a state where each of the plurality of moving objects has the predetermined inter-moving-object distance.

Bang, in the same field of endeavor, teaches
in a state where each of the plurality of moving objects has the predetermined inter-moving-object distance.
(Bang) – “A leading vehicle (LV) and a following vehicle (FV), which are included in a platooning group, may perform platooning on the road. The LV and the FV may travel while maintaining a specified distance. While the LV and the FV are traveling, they may adjust the distance between the LV and the FV.” (Para 0042)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the platoon travel system of Fujimaki with the vehicle capable of a pivot turn of Bang. One of ordinary skill in the art would have been motivated to make these modifications in order to “control one or more following vehicles, which follow the leading vehicle… [and] maintain the interval between the plurality of vehicles included in the platooning line.” (Bang Para 0003)



Claim 3:
Fujimaki in combination with the references relied upon in claim 2 teach those respective limitations. Fujimaki further teaches:
wherein when the platoon of the plurality of moving objects approaches the stop place, [the control device sets an inter-moving-object distance of each of the plurality of moving objects to be greater than the predetermined inter-moving-object distance, the inter-moving-object distance being a distance from an adjacent moving object among the plurality of moving objects]
(Fujimaki) – “The present invention has been made in view of the above circumstances, and it is an object of the present invention, for example, to eliminate the need for a driver to switch from a leading vehicle to a trailing vehicle when a formation shifts from forward traveling to backward traveling.” (Para 0007)
“a leading vehicle (the leading vehicle may be a leading vehicle and a trailing vehicle, for example, the trailing vehicle 2a corresponds to the embodiment). A remote control device for an automatic follow-up traveling system in which a follower vehicle (for example, a follower vehicle 2 and a leading vehicle 1 in the embodiment) is automatically follow-up controlled so as to form a formation, and is provided between the lead vehicle and the follower vehicle.” (Para 0008)
Examiner Note: Bracketed text not explicitly covered in primary reference, but is taught by non-primary reference later in the rejection.

Fujimaki does not explicitly teach:
the control device sets an inter-moving-object distance of each of the plurality of moving objects to be greater than the predetermined inter-moving-object distance, the inter-moving-object distance being a distance from an adjacent moving object among the plurality of moving objects

Bang, in the same field of endeavor, teaches
the control device sets an inter-moving-object distance of each of the plurality of moving objects to be greater than the predetermined inter-moving-object distance, the inter-moving-object distance being a distance from an adjacent moving object among the plurality of moving objects
(Bang) – “A leading vehicle (LV) and a following vehicle (FV), which are included in a platooning group, may perform platooning on the road. The LV and the FV may travel while maintaining a specified distance. While the LV and the FV are traveling, they may adjust the distance between the LV and the FV.” (Para 0042)
“The leading vehicle may maintain the interval between the plurality of vehicles included in the platooning line. The leading vehicle may further exchange information about behaviors and situations of the plurality of vehicles included in the platooning line using vehicle-to-vehicle (V2V) communication. A clearance between vehicles included in a platooning group may be adjusted according to an intention of a driver while driving.” (Para 0003)
“a platooning controller may include: a processor configured to perform a platooning control and a communicator configured to perform a vehicle-to-vehicle (V2V) communication in a platooning line.” (Para 0010)
Examiner Note: the specified distance between the LV and FV can be adjusted while travelling as needed. 

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the platoon travel system of Fujimaki with the vehicle capable of a pivot turn of Bang. One of ordinary skill in the art would have been motivated to make these modifications in order to “control one or more following vehicles, which follow the leading vehicle… [and] maintain the interval between the plurality of vehicles included in the platooning line.” (Bang Para 0003)

Claim 4:
Fujimaki in combination with the references relied upon in claim 3 teach those respective limitations. Fujimaki further teaches:
wherein the control device is mounted on each of the plurality of moving objects, when a moving object at a head of the platoon among the plurality of moving objects approaches the stop place, the control device of the moving object at the head of the platoon [outputs an inter-moving-object distance change signal, and]
(Fujimaki) – “The present invention has been made in view of the above circumstances, and it is an object of the present invention, for example, to eliminate the need for a driver to switch from a leading vehicle to a trailing vehicle when a formation shifts from forward traveling to backward traveling.” (Para 0007)
“a leading vehicle (the leading vehicle may be a leading vehicle and a trailing vehicle, for example, the trailing vehicle 2a corresponds to the embodiment). A remote control device for an automatic follow-up traveling system in which a follower vehicle (for example, a follower vehicle 2 and a leading vehicle 1 in the embodiment) is automatically follow-up controlled so as to form a formation, and is provided between the lead vehicle and the follower vehicle.” (Para 0008)
“the leading vehicle 1 and the following vehicle 2 are each provided with a control ECU 10 for performing overall control for traveling, in addition to the control ECU for the driving force. Note that the vehicles 1 and 2 shown here are leading vehicles (vehicles that have a function of leading the platoon during platooning, and are the leading vehicle when traveling forward and the last vehicle when traveling backward. Each has a function as a leading vehicle and a function as a following vehicle without distinction from a vehicle for a following vehicle or a vehicle for a following vehicle.” (Para 0014)
Examiner Note: Bracketed text not explicitly covered in primary reference, but is taught by non-primary reference later in the rejection.

Fujimaki does not explicitly teach:
outputs an inter-moving-object distance change signal, and moving objects other than the moving object at the head of the platoon among the plurality of moving objects change the inter-moving-object distance based on the inter-moving-object distance change signal.

Bang, in the same field of endeavor, teaches:
outputs an inter-moving-object distance change signal, and 
(Bang) – “The communicator 110 may be a hardware device implemented with various electronic circuits to transmit and receive a signal through a wireless or wired connection.” (Para 0047)
“The communicator 110 may wirelessly transmit and receive information for maintaining a platooning line or information about a vehicle which participates in platooning for forming a platoon again between platooning vehicles.” (Para 0048)
“A leading vehicle (LV) and a following vehicle (FV), which are included in a platooning group, may perform platooning on the road. The LV and the FV may travel while maintaining a specified distance. While the LV and the FV are traveling, they may adjust the distance between the LV and the FV.” (Para 0042)
“The leading vehicle may maintain the interval between the plurality of vehicles included in the platooning line. The leading vehicle may further exchange information about behaviors and situations of the plurality of vehicles included in the platooning line using vehicle-to-vehicle (V2V) communication. A clearance between vehicles included in a platooning group may be adjusted according to an intention of a driver while driving.” (Para 0003)

moving objects other than the moving object at the head of the platoon among the plurality of moving objects change the inter-moving-object distance based on the inter-moving-object distance change signal.
(Bang) – “The communicator 110 may be a hardware device implemented with various electronic circuits to transmit and receive a signal through a wireless or wired connection.” (Para 0047)
“The communicator 110 may wirelessly transmit and receive information for maintaining a platooning line or information about a vehicle which participates in platooning for forming a platoon again between platooning vehicles.” (Para 0048)
– “A leading vehicle (LV) and a following vehicle (FV), which are included in a platooning group, may perform platooning on the road. The LV and the FV may travel while maintaining a specified distance. While the LV and the FV are traveling, they may adjust the distance between the LV and the FV.” (Para 0042)
“The leading vehicle may maintain the interval between the plurality of vehicles included in the platooning line. The leading vehicle may further exchange information about behaviors and situations of the plurality of vehicles included in the platooning line using vehicle-to-vehicle (V2V) communication. A clearance between vehicles included in a platooning group may be adjusted according to an intention of a driver while driving.” (Para 0003)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the platoon travel system of Fujimaki with the vehicle capable of a pivot turn of Bang. One of ordinary skill in the art would have been motivated to make these modifications in order to “control one or more following vehicles, which follow the leading vehicle… [and] maintain the interval between the plurality of vehicles included in the platooning line.” (Bang Para 0003)

Claim 5:
Fujimaki in combination with the references relied upon in claim 1 teach those respective limitations. Fujimaki further teaches:
wherein each of the moving objects performs an autonomous travel to follow a leading moving object ahead of the each of the moving objects.
(Fujimaki) – “a leading vehicle (the leading vehicle may be a leading vehicle and a trailing vehicle, for example, the trailing vehicle 2a corresponds to the embodiment). A remote control device for an automatic follow-up traveling system in which a follower vehicle (for example, a follower vehicle 2 and a leading vehicle 1 in the embodiment) is automatically follow-up controlled so as to form a formation, and is provided between the lead vehicle and the follower vehicle.” (Para 0008)
“the control ECU 10 stores a platoon leading program 21, a platoon follow-up program, 22, an automatic driving program 23, a remote driving program 24, a remote control program 25, a system control program 26, and a communication program 27 as appropriate by a storage means.” (Para 0017)
“The automatic driving program 23 is written with control contents for automatically driving from the current position to a predetermined position behind the preceding vehicle when the vehicle forms a row with the preceding vehicle immediately before it. That is, specifically, a relative position relationship between the vehicle position and the front vehicle is detected by a measuring device such as a radar 29 described later, and a route map from the vehicle position to a predetermined position behind the front vehicle is created.” (Para 0020)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID RUBEN PEDERSEN whose telephone number is (571)272-9696. The examiner can normally be reached M-Th: 07:00 -16:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on 571-272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID RUBEN PEDERSEN/Examiner, Art Unit 3667                                                                                                                                                                                                        

/VIVEK D KOPPIKAR/Supervisory Patent Examiner, Art Unit 3667                                                                                                                                                                                                        

November 4, 2022